Citation Nr: 1120348	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  10-09 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's daughter, R.S.

ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to November 1953.  His awards and decorations include the Purple Heart.  He died in 2009.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA).  

Subsequent to the issuance of a February 2010 Statement of the Case, the Appellant submitted additional evidence for consideration in connection with the claim on appeal.  Although this material has not been reviewed by the RO, the Appellant submitted a waiver of RO jurisdiction in December 2010, allowing the Board to accept this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2010).

In November 2010, the Appellant was afforded a videoconference hearing before the below-signed Veterans Law Judge. A transcript of that hearing has been associated with the claims file.  As part of its present decision, the Board has reviewed the record in depth, including with regard to determining whether the Appellant was afforded her due process rights in the development of evidence through testimony.  At the hearing, the Appellant was afforded an extensive opportunity to present testimony, evidence, and argument; two (2) witnesses also provided testimony.  The transcript reveals appropriate colloquies were conducted between the Appellant and the undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).

The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Specifically, the transcript of the hearing reflects that the Veterans Law Judge identified the material issue - whether the Appellant had evidence of a relationship between the Veteran's cause of death and his service or any service-connected condition.  The Veterans Law Judge asked the Appellant about the Veteran's diagnoses, service-connected conditions, medical opinions, and medical records; the Judge also informed the Appellant that a medical opinion relating the cause of death to a service-connected disability would be helpful to the claim. As such, the Board finds that the hearing officer's duties in 38 C.F.R. § 3.103(c)(2) were met and that the Appellant was not prejudiced by the hearing that was provided. See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).  The November 2010 hearing was legally sufficient.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in 2009.  The immediate cause of death was determined to be acute myelogenous leukemia, due to chronic obstructive pulmonary disease, due to coronary artery disease.  The death certificate lists "posttraumatic stress disorder as stressor" as a significant condition contributing to, but not resulting in the underlying cause of, death.

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder and scars on the left hand and chin, residuals of shrapnel wounds.

3.  Posttraumatic stress disorder has not been shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  

4.  Acute myelogenous leukemia, chronic obstructive pulmonary disease, or coronary artery disease, did not manifest during service and have not been shown to be causally related to service or proximately due to, or the result of, a service-connected disease or injury.


CONCLUSION OF LAW

Acute myelogenous leukemia, chronic obstructive pulmonary disease, and coronary artery disease, were not incurred in or aggravated by service, may not be so presumed, and were not proximately due to or the result of a service-connected disease or disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2009), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  The Board notes that a regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353- 56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, 38 U.S.C.A. § 5103(a) notice must be tailored to the claim. Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom. Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed.Cir. May 19, 2009). The notice should include: (1) A statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App at 352-353.

In the present case, the Board finds that an April 2009 letter satisfied VA's duty to notify provisions under the VCAA and Hupp. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Appellant what information and evidence was needed to substantiate her claim for the cause of the Veteran's death.  The letter specifically advised her that she must either show that a contributory cause of the Veteran's death was due to injury or disease that began during service or that an already service-connected disability(ies) caused or contributed to his death.  This letter also informed the Appellant about what information and evidence must be submitted by her, including enough information for the RO to request records from any identified sources.  In particular, the April 2009 letter advised the Appellant of what disorders were service connected at the time of the Veteran's death and explained what evidence and information was required to substantiate a claim based on a condition not yet service connected.  Although the letter did not inform the Appellant that a disability rating would be assigned if service connection was awarded, the Board finds that, as service connection is not herein granted, and thus no rating is being assigned, the Appellant is not prejudiced by lack of notice on this issue.

The April 2009 letter was sent prior to the June 2009 rating decision.  Thus, notice was timely. See Pelegrini II, 18 Vet App. at 120; see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In this instance, the initial VCAA notice correspondence preceded issuance of the rating decision on appeal, and thus met the standard for timely notice. There is no indication of any further available evidence or information to be associated with the record. The Appellant has therefore had the full opportunity to participate in the adjudication of the claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty to assist the Appellant by obtaining records of VA and private medical treatment and referring the matter for a VA opinion; the Veteran's service treatment records and service personnel records were already associated with the claims file. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. Principi, 16 Vet. App. 370 (2002).  In support of her claims, the Appellant has provided several lay statements and presented testimony before the undersigned.  She stated on a May 2009 VCAA notice response form that she had enclosed all of the evidence she had and requested that VA decide her claim as soon as possible.  After being asked for additional evidence at the hearing, she submitted a private medical opinion, with a waiver, in December 2010.  As she has not informed VA of any outstanding pertinent medical records and has stated that she has provided all available evidence to VA, the Board finds that the duty to assist has been met and the record, as it stands, includes sufficient competent evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, no further action is necessary to assist the Appellant.

In sum, the record reflects that the facts pertinent to the claims being decided have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the Appellant regarding what further evidence she should submit to substantiate her claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will adjudicate the claim on the merits.

Entitlement to Service Connection for Cause of Death

The Appellant has asserted that the Veteran's service-connected posttraumatic stress disorder (PTSD), as listed on his death certificate as a significant condition contributing to death, contributed substantially and materially to his death as opposed to merely sharing in the production of death.  Specifically, she contends that PTSD rendered the Veteran suicidal, resulting in medication non-compliance, which led to death.

Having carefully considered the Appellant's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and, as such, it must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.

Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

The benefit of the doubt rule provides that a claimant will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, a claimant prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Service connection was in effect for PTSD and shrapnel wound residuals to the hand and face.  The Veteran's direct causes of death were acute myelogenous leukemia, chronic obstructive pulmonary disease (COPD), and coronary artery disease.

Service treatment records reveal no complaints of, or treatment for, leukemia, COPD, or coronary artery disease.  All in-service (and one post-service, reserve) examinations reflect normal results; on accompanying self-reports of medical history, the Veteran denied any instances of chest pain, shortness of breath, cough, and palpitations or pounding heart.  During his lifetime, the Veteran did not contend that leukemia, COPD, or coronary artery disease were related to his active duty service; the Appellant also has not alleged the existence of any etiological relationship between those conditions and the Veteran's service.  Acute myelogenous leukemia was not diagnosed until the year of the Veteran's death and the claims file is devoid of any medical or lay evidence, or lay contentions, that any of those conditions were related to the Veteran's service.  As such, the following discussion focuses on the contention that the Veteran's service-connected PTSD contributed substantially and materially to his death.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, 451 F.3d 1331.  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the claimant or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).
The record reflects that the Veteran was seen in 1986 for treatment of "nerves."  He was subsequently diagnosed with PTSD, prescribed medication for that disability, and granted service connection, at a 30% disability rate, effective November 1986.  VA medical records reflect continued treatment and medication for PTSD; a July 1995 treatment note describes his medication for that condition as "helpful."  In January 1996, VA treatment notes reflect that the Veteran had been diagnosed with, and was receiving treatment for, coronary artery disease and "severe" COPD.
During an April 1996 hearing before a decision review officer, in regard to a June 1996 claim of entitlement to an increased rating for PTSD, the Appellant testified that she occasionally had to remind the Veteran to take his medications.

An April 1996 treatment note reflects that the Veteran sought treatment for dysphagia.  In a September 1996 statement, the Veteran alleged that his PTSD caused damage to his digestive system.  However, an October 1996 VA examination was provided for the swallowing difficulty and the examiner diagnosed the Veteran with gastric ulcers secondary to ibuprofen therapy and opined that was not "at all related to posttraumatic stress."

A March 1998 rating decision granted an increased, 50 percent, evaluation for PTSD, effective May 1995.  In January 2007, the Veteran filed another claim of entitlement to an increased disability rating for PTSD.  A June 2007 VA treatment note reflects that the Veteran was seen for medication management.  The provider stated that he denied suicidal or homicidal ideation, or attempt history, and contracted for safety.  The treatment note states that there was no evidence to indicate non-adherence to his prescription medications.  In December 2007, the Appellant accompanied the Veteran to a mental health treatment appointment.  She reported satisfaction with his current medications and the provider stated that the Veteran could be "safely managed as an outpatient at this time;" no homicidal or suicidal ideation was noted.

He was afforded a VA examination for PTSD in January 2008.  The examiner reported that the Veteran's symptoms had persisted for years and that he "did not see evidence that there would be a marked change in the Veteran's functioning over the next 6 to 12 months."  Suicidal and homicidal ideation were not observed and the examiner did not find evidence of another mental disorder.

In January 2008, the Veteran received a private mental health evaluation.  The evaluating psychologist diagnosed the Veteran with both PTSD and major depression; she noted that the Veteran had the potential to be a danger to himself and to others.  However, in this context, the evaluator noted that the Veteran made an effort to avoid revealing symptoms that pointed to "his complete inability to care for himself."  The report reflects that the Veteran provided the evaluator with a written statement from his wife, reporting that he "cannot make decisions on his own anymore" and that she "has to do everything."

On the basis of the private evaluation report, the RO assigned a 100 percent disability rating for PTSD, effective January 2008.  In November 2008, the Veteran was seen again for management of his medications.  The treatment note reflects dementia among his active problems and states that the Veteran did not have a history of suicide attempts and denied suicidal or homicidal ideation.  The provider stated that there was no evidence of non-adherence to his current prescriptions.

A June 2008 private treatment note reflects that the Veteran's heart disease was evaluated.  At that time his COPD and emphysema were described as severe, but improved with recent therapy.  The physician opined that the Veteran was doing well and did not require any changes to his regular medications; the note does not make an assessment as to medication compliance.  At a follow-up appointment in January 2009, the physician noted that the Veteran had not been adhering to his low-cholesterol diet.

On March 19, 2009, the Veteran reported for emergency medical treatment of  progressively worsening dyspnea associated with orthopnea, anorexia, and decreased intake of fluids.  He was diagnosed with right lower lobe pneumonia, right lingular pneumonia, pancytopenia, and COPD exacerbation; a transfer to another facility was planned.  A March 19, 2009 acute care facility transfer form reflects suspected diagnoses of right lower lobe pneumonia, pancytopenia, and COPD exacerbation.  The accepting hospital, White County, noted that the Veteran was alert and oriented and ordered a work-up for underlying bone marrow disorders, including leukemia.  

On March [redacted], 2009, the Veteran was seen in the emergency room with symptoms of fever, weakness, and lethargy.  The treatment note reflects that the Appellant reported that the Veteran had experienced "trouble swallowing over the past few weeks."  The Veteran was diagnosed with pancytopenia with fever, hypotension, right lung pathology, elevated troponin, coronary artery disease, history of congestive heart failure, and non-insulin-dependent diabetes.  He was again transferred to White County Hospital.

Subsequent March [redacted], 2009 treatment notes from White County Medical Center reflect a new diagnosis of acute myelogenous leukemia and that the Veteran presented with dysphagia and loss of appetite.  The note states that the Veteran had "some confusion with dementia that has predated this diagnosis."

The Veteran's death certificate reflects the causes of death as acute myelogenous leukemia, due to chronic obstructive pulmonary disease, due to coronary artery disease.  The death certificate also lists "posttraumatic stress disorder as stressor" as a significant condition contributing to death.

The Appellant filed a claim for service connection for cause of death later in April 2009.  In May 2009, she submitted private medical evidence to VA and stated that she had no other information and wished for VA to decide her claim as soon as possible.  

A VA medical examiner reviewed the record in May 2009 for the purpose of providing an opinion as to the Appellant's contention that PTSD was etiologically related to the Veteran's cause of death.  The resulting medical opinion reflects review of the chart and the examiner's observations as to the Veteran's PTSD treatment and medication regime.  On the basis that notes dating back to June 2007 reflect that the Veteran was doing well on his medications, that he continued to attend his appointments, and that neither he nor the Appellant reported dissatisfaction with medication or treatment, the examiner opined that PTSD did not cause, contribute to, or hasten the Veteran's death.

In October 2009, R.S. submitted a lay statement to VA reporting that she had known the Veteran and Appellant for many years.  She stated that, during that time, the Veteran talked about killing himself and opined that "he would have if [the Appellant] hadn't removed guns and monitored his medication."  She reported that "when he went to the doctors he hid it" and he "would tell his doctors that everything was fine and if [the Appellant] said anything then when they left the doctors he would go into a rage."

The Appellant, her daughter, and R.S., appeared before the below-signed Veterans Law Judge for a videoconference hearing in November 2010.  During the hearing, the Appellant, through her authorized representative, contended that the severity of the Veteran's PTSD limited the treatment of his primary cause of death, leukemia.  The Appellant testified that the Veteran would not take his medicine if unattended.  She stated that he did not take medication for his leukemia, COPD, and coronary artery disease because of his PTSD.  The Appellant testified that when the Veteran was diagnosed with terminal leukemia, he returned home, refused to eat, and passed away days later; she attributed his refusal to eat or medicate to the PTSD.

The Appellant also testified that the Veteran was not compliant with his medications prior to the diagnosis of leukemia, noting that after the diagnosis, a hospice nurse informed her that there was no need to force him to take medication.  R.S. testified that prior to the diagnosis of leukemia, the Veteran believed he was overmedicated and would not take medication because he believed he did not need it.  The Appellant's daughter testified that she witnessed the Veteran refusing to take his medications and to use his oxygen.

In November 2010, H.P. wrote a statement to VA indicating that he knew the Veteran and the Appellant.  H.P. stated that when the Veteran returned home from the hospital after learning of his leukemia diagnosis, he went to get a pistol which the Appellant had to wrestle away from him - thus suggestive that the diagnosis of leukemia on that occasion led to a suicidal ideation.  H.P. also reported that the Veteran kept pulling off his oxygen and spitting out his medications - H.P. opined that the Veteran "just wanted to die" and was embarrassed at being bedridden.

In December 2010, VA received a letter from Hospice Home Care reporting that the Veteran received hospice care after being diagnosed with end stage myeloid leukemia.  His comorbid conditions were reported as coronary artery disease, COPD, PTSD, and dementia.  The letter states that on the day prior to the Veteran's death, the Appellant reported that she was having difficulty getting the Veteran to take the prescription medication Ativan and that he was agitated.  The letter further explains that a nurse was sent to their home and successfully administered Ativan, but the Veteran remained agitated; the nurse then administered morphine and calmed.  The letter states, without explanation, that PTSD "possibly" contributed to his death.

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  
Competent medical evidence linking a disorder to symptoms is required.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  

The Appellant does not contend, and the record does not suggest that the Veteran committed any overt suicidal act due to PTSD.  Instead, the Appellant's essential contention is that PTSD caused the Veteran to fail to take his medication, separate and apart from the diagnosis of leukemia, and it was specifically the lack of those medications hastened his death.  The Appellant also contended, through her authorized representative, that PTSD hindered diagnosis of the Veteran's leukemia.  However, neither the Appellant, her daughter, nor R.S. have indicated that they hold any current credentials or any expertise in the field of medicine.  Laypersons have been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert, 21 Vet. App. 456. 

The facts indicate that while the Veteran had severe PTSD, his diagnosis of leukemia, and not PTSD, was the precipitating event that led to a sustained difficulty in medication compliance and his death from leukemia.  While a January 2008 non-VA health care provider noted that the Veteran had the potential to be a danger to himself and others, the context of her report indicates that the Veteran did not then have active suicidal ideation, but was instead essentially barricading himself in his own home from the perceived threat of outsiders - without mention of suicidal plan.  Indeed, prior to that examination, a January 2008 VA examiner; and again several months later in November 2008 suicidal ideation was denied.

The record does not reflect any medical opinion that PTSD delayed diagnosis of the Veteran's leukemia or was the cause of any medication refusal.  Up until his March 2009 diagnosis of leukemia, there is scant mention of any difficulty encountered by the Veteran or his family in his medication compliance, and certainly not as a result of the Veteran having an active plan to end his life. Indeed, throughout the approximate one year period prior to his diagnosis, as reviewed above, medical care providers did not record non-compliance with medication regimens.  

Apart from these matters of record, the Veteran also was diagnosed with non-service-connected dementia and the claims file reflects a long history of dysphagia, with difficulty swallowing noted within a week of his death.  Similarly, there is no medical evidence that PTSD hindered the diagnosis of leukemia or that any such hindrance caused or hastened death.

The Court has held that medical opinions must contain not only clear conclusions with supporting data, but a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The 2009 VA examiner opined that, on the basis of chart review, PTSD did not contribute to or hasten the Veteran's death.  That opinion is based on the medical data within the chart and the reasoning that the Veteran was seen regularly for appointments and at no time did any medical professional observe any evidence of non-compliance with his prescriptions.  
	
As this opinion is the only medical opinion within the claims file that contains a clear conclusion based on data and supported by a reasoned medical explanation, the Board finds that the most persuasive and competent evidence of record is against a finding that PTSD contributed substantially and materially to the Veteran's death.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

While the death certificate lists PTSD as a significant condition contributing to death, but not resulting in the underlying causes, it does not indicate that, as required by 38 C.F.R. § 3.312, PTSD contributed substantially and materially (italics added for emphasis) to the death as opposed to merely sharing in the production of death.  Further, the December 2010 letter from Hospice Home Care refers to PTSD as a condition that "possibly" contributed to death and the Court has held that opinions which are inconclusive as to the origin of a disease cannot be employed as suggestive of a linkage between the current disorder and the claimed incident of military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).   In addition, service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In sum, the Board finds that the preponderance of the evidence does not reflect that any disability etiologically related to the Veteran's active duty service, "contributed substantially or materially" to his death, or "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

As such, the preponderance of the evidence is against the Appellant's claim, and there is no benefit of the doubt that could be resolved in her favor.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


